OPINION — AG — ** DUAL OFFICE HOLDING ** PURSUANT TO 74 Ohio St. 1971 1401 [74-1401] THROUGH 74 Ohio St. 1971 1416 [74-1416], KNOWN AS THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES ACT OF 1968, A FACTUAL DETERMINATION WOULD HAVE TO BE MADE AS TO WHETHER A STATE EMPLOYEE NOT UNDER THE MERIT SYSTEM WOULD HAVE A CONFLICT OF INTEREST IN SERVING ON A CITY PLANNING COMMISSION. CITE: OPINION NO. 75-221, OPINION NO. 73-199, OPINION NO. 73-114, 51 Ohio St. 1971 6 [51-6] 74 Ohio St. 1971 1404 [74-1404] (MIKE D. MARTIN) ** SEE OPINION NO. 91-578 (1991) ** SEE OPINION NO. 92-568 (1992)